Citation Nr: 0614343	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for evaluation of residuals of a right ankle sprain 
with arthritis.  

2.  Entitlement to service connection for a right knee 
condition, to include as secondary to his service-connected 
right ankle disability.    
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to October 1952 and from February 1954 to June 1955. 
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issue of service connection for a right knee addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's right ankle condition presents no loss of 
motion in terms of plantar flexion and dorsiflexion; there is 
some loss of motion in regards to right ankle inversion and 
eversion.  Although the veteran subjectively indicates some 
factors of functional loss, objectively, examination as a 
whole have found no additional loss of range of motion due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive motion of the right ankle.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the residuals of a right ankle sprain with arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right ankle condition is rated at 10 percent 
under Diagnostic Code 5010-5271, limited motion of the ankle 
and traumatic arthritis.  38 C.F.R. § 4.71a.  
Historically, the veteran sprained his ankle during service 
in May of 1955 when he fell into a hole.  Upon discharge, a 
notation recorded a severe right ankle sprain.  The veteran 
was initially assigned a 0 percent rating in a January 1956 
rating decision.  Subsequently, in a May 1995 rating 
decision, the rating was increased to 10 percent due to mild 
degenerative changes noted upon X-rays.  

Arthritis, due to trauma, substantiated by X-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When limitation of motion is noncompensable, 
Diagnostic Code 5003 provides that a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned when there is moderate limitation of ankle motion.  
A maximum 20 percent rating is awarded for marked limitation 
of ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
as set forth at 38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

The Board notes that other diagnostic codes for ankle 
disabilities provide ratings greater than 10 percent.  
However, there is no evidence or allegation of ankylosis of 
the ankle (Code 5270), ankylosis of the subastragalar or 
tarsal joint (Code 5272), malunion of the os calcis or 
astragalus (Code 5273), astragalectomy (Code 5274), or a 
moderately severe "other foot injury" (Code 5284).  
Therefore, these codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

The Board finds that the overall disability picture does not 
rise to the level required for an evaluation in excess of 10 
percent under Code 5010-5271.  38 C.F.R. § 4.7.  

The veteran has consistently had, at best, moderate 
limitations in terms of range of motion.  See August 2001 VA 
outpatient record (full range of motion for right ankle), 
July 2002 VA examination report (full range of motion for 
right ankle), and June 2005 VA examination (full range of 
motion for active and passive plantar flexion and 
dorsiflexion, with decreased range of motion for active and 
passive inversion to 28 degrees and eversion to 10 degrees ).  
As a whole, even considering evidence that supports the 
veteran's claim, the Board finds that post-service medical 
records provide, overall, evidence against this claim.

With regard to functional loss, subjectively, the veteran 
complained of daily pain, and frequent weakness, stiffness, 
swelling, redness, instability, fatigue, clicking.  The 
veteran indicated that he cannot walk beyond two miles, and 
he cannot clean his apartment nor do laundry because of the 
functional loss caused by his ankle (see veteran's complaints 
in his personal hearing testimony dated October 2004, VA 
examinations from July 2002 and June 2005, and VA outpatient 
records from October 1999 through February 2005).  The 
veteran takes naproxen for his pain which helps.     

Significantly however, upon objective observation, both VA 
examiners found no additional loss of range of motion due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive motion of the right ankle.  Both examiners did not 
indicate any swelling, deformity, instability, muscle spasm, 
crepitation, or varus or valgus angulation.  Pain and 
tenderness were noted during range of motion, but the 
evidence is negative as to any additional functional loss 
caused by the pain and tenderness.  The July 2002 examiner 
and a VA orthopaedic consult from January 2005 recorded that 
the veteran walked with a wide-based gait, but with no limp.  
The June 2005 examiner noted a limping gait "reportedly" 
due to his right ankle and right knee condition.  Overall, 
however, the medical evidence of record does not support a 
rating greater than 10 percent based on any functional loss 
affecting range of motion.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206.  Any functional loss 
present is adequately represented in the 10 percent rating 
assigned.  The medical evidence outweighs the veteran's 
statements. 

Accordingly, without any objective indication of functional 
loss upon repetitive range of motion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for the veteran's right ankle 
condition.  38 C.F.R. § 4.3.

Finally, the Board finds no reason to refer the matter to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  In this respect, the Board notes that the 
veteran indicated that he has been retired for several years, 
with no allegation that his right ankle disability caused him 
to retire.    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letters dated in June 2002, June 2003, and June 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the May 2003 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in June 2002, before the August 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although the RO provided the veteran with supplemental 
information in the June 2005 VCAA letter, there is no 
indication or allegation that doing so resulted in prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Moreover, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice to the veteran.  In addition, the 
June 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Thus, 
this notice must include that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the right ankle disability on 
appeal.  Despite the notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
appellant's claim for an increased rating for his right ankle 
condition, any questions as to the effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, and afforded the veteran with VA 
examinations relevant to his claim.  The veteran submitted 
some private medical evidence, but there is no indication in 
the claims folder that the veteran identified and authorized 
VA to obtain any additional private records.  In a February 
2006 Expedited Action Attachment, the veteran asserted that 
he had no additional evidence to submit.  Therefore, the 
Board is satisfied that all relevant evidence identified by 
the veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.    


ORDER

A disability rating greater than 10 percent for evaluation of 
residuals of a right ankle sprain with arthritis is denied.    


REMAND

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  38 C.F.R. § 
20.201.  While special wording is not required, the notice of 
disagreement must be in terms that can be reasonably 
construed as a disagreement with that determination and a 
desire for appellate review. Id.  A veteran must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction (the RO) within one year from the date 
that the RO mailed notice of the determination.  38 C.F.R. § 
20.302(a).  

In this case, in July 2004 the RO provided notice of a rating 
decision that denied the veteran's claim for service 
connection for a right knee condition, to include as 
secondary to his right ankle disability on the basis that 
there was no current knee disability shown aside from pain.  
Subsequently, within one year, in June 2005, the veteran's 
representative submitted a statement with medical evidence 
regarding the right knee requesting that further action be 
taken on the veteran's "[p]ending claim/appeal for right 
knee condition."  

The Board construes this statement as a timely NOD with 
respect to the right knee issue as the veteran's 
representative requested further appellate review of the 
claim. 38 C.F.R. § 20.201 (2005).  See Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002) (assuming that the veteran desired 
appellate review, meeting the requirement of  § 20.201 was 
not an onerous task).

The claims file does not reflect that a SOC has been 
promulgated as to right knee claim.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  Accordingly, the matter is remanded 
to the RO.

The veteran himself is asked to provide any medical evidence 
pertaining to his right knee claim.  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran a SOC 
on the issue of service connection for 
a right knee condition. The RO should 
allow the veteran the appropriate 
period of time in which to perfect the 
appeal of this issue and proceed 
accordingly.  This issue will not be 
before the Board unless it is appealed.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


